Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 1 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 2 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 3 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 4 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 5 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 6 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 7 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 8 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                     Page 9 of 10
Case 19-27199   Doc 13-1   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Exhibit
                                    Page 10 of 10
